     Case: 4:18-cv-00079-DMB-JMV Doc #: 170 Filed: 05/12/20 1 of 3 PageID #: 2725




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

MELTON PROPERTIES, LLC. et al.                                                      PLAINTIFFS

V.                                             CIVIL ACTION NO. 4:18-cv-00079-DMB-JMV

ILLINOIS CENTRAL RAILROAD CO. et al.                                              DEFENDANTS

                                             ORDER

        This matter is before the court to memorialize the court’s ruling from the bench following

oral argument [166] regarding the instant motion [157] of defendant, Illinois Central Railroad

Company (“ICRR”), for a stay of certain discovery until the earlier of a ruling on the pending

motion [108] to dismiss (or, alternatively, to stay) or September 25, 2020, and to extend case

management deadlines. As set forth below, the motion is granted in part and denied in part.

                                        Law and Analysis

        Stay of Discovery Related to Liability for Alleged Negligent Remediation and all Damages

        District courts have the authority to manage their dockets and discretion to stay

proceedings. Peavey Elecs. Corp. v. Music Grp. Servs. US, Inc., No. 3:13-CV-934-HTW-LRA,

2014 WL 12323520, at 2 (S.D. Miss. Mar. 10, 2014). In exercising such discretion, courts consider

the following factors to determine whether the benefits of a stay outweigh the burdens: 1) whether

a stay will unduly prejudice or present a clear tactical disadvantage to the nonmoving party; 2)

whether a stay will simplify the issues in question and the trial of the case; and 3) whether

discovery is complete and a trial date has been set. Golden Rule Fasteners Inc. v. Neverleak Co.,

LP, No. 3:17-CV-249-MPM-JMV, 2019 WL 257983, at *2 (N.D. Miss. Jan. 17, 2019).

        Regarding the first factor, prejudice, the court finds that a brief stay, under these

circumstances, will not unduly prejudice the plaintiff. Further, a stay could simplify the issues for
    Case: 4:18-cv-00079-DMB-JMV Doc #: 170 Filed: 05/12/20 2 of 3 PageID #: 2726




which discovery will be necessary. Finally, as the court is only allowing a brief stay, and the trial

has recently been continued [154], there will not likely be any interference with the trial setting.

         Therefore, discovery regarding remediation-related liability and/or damages—flowing

from either alleged negligent derailment and/or alleged negligent remediation—is stayed until July

14, 2020,1 provided that the defendant may move to extend the stay by doing so no later than June

24, 2020. Provided further, as concerns the subpoenaed “GHD documents”,2 those documents shall

be produced along with a privilege log, in accordance with the court’s order entered today

concerning the same, no later than July 14, 2020, irrespective of any renewed motion for an

extension of the stay.

         Extension of Case Management Deadlines

         Finally, for good cause shown, and finding no opposition, the court hereby extends the

case management deadlines in this case as follows:

    1. Plaintiff shall designate expert witnesses by January 4, 2021;

    2. Defendant shall designate expert witnesses by February 4, 2021;

    3. All discovery shall be completed by April 1, 2021;

    4. All Daubert-type motions shall be filed by May 3, 2021 and

    5. All dispositive motions shall be filed by May 17, 2021.

         As only five months now remain between the dispositive motions deadline and the trial

date, the parties are forewarned that no further extensions shall be granted, absent a trial

continuance.




1
  In the event the district judge assigned to this case rules on the pending [108] motion to dismiss, or in the alternative,
stay prior to July 14, 2020, this stay will lift at that time.
2
  The documents are the subject of a subpoena by the plaintiffs to GHD Services, Inc. and are also the subject of a
pending motion [124] for a protective order and a pending [126] motion to quash.
Case: 4:18-cv-00079-DMB-JMV Doc #: 170 Filed: 05/12/20 3 of 3 PageID #: 2727




   SO ORDERED, this the 12th day of May, 2020.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
